DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
2.	Applicant’s remarks with respect to currently pending claims as filed on 04/06/21 have been carefully considered/reviewed, but they are not persuasive.
The Applicant presents remarks of which 
A)	the combination of references fails to disclose or suggest “a gatekeeper code module having a higher functional safety level than the object detection code” as claimed in claims 1 and 15; and 
B)	the recited term “functional safety level” is a term of art within industry, and carries a specific meaning regarding fault tolerance and measurements of reliability and/or risk reduction in a particular function or module. 
In response to the remarks A), Camus discloses a vision system/method for a motor vehicle, at least comprising: 
a gatekeeper code module (304) determining a functional safety level (a classification, of the object detection code, 415) (using object detector/tracker, 308), and
having a (higher) functional safety level (a safety measure based on the classification, 430) (using the collision detector, 310) than the object detection code (Figs. 3-4; abs.; paras. [0006-0008], [0029], [0033], [0045-0047].
In other words, Camus discloses/suggests the gatekeeper code module having the higher functional safety level than the object detection code, since the functional safety level of the collision detector is only activated/computed based on (using) the functional safety level (the classification) of the object detection code.
In response to the remarks B), the Examiner has clear understanding in Applicant’s assertion that the recited term “functional safety level” is a term of art within industry, and carries a specific meaning regarding fault tolerance and measurements of reliability and/or risk reduction in a particular function or module.


a broad reasonable interpretation (BRI) in light of the Applicant’s specification.
In this case, claims 1 and 15 merely claims “a functional safety level” without any clarifying language/feature, but to state that the gatekeeper code module have a (higher) functional safety level than the object detection code.
	Therefore, the recited term “a higher functional safety level” has been clearly met by Camus at least based on a broad reasonable interpretation approach/reasoning (especially when the claims 1 and 15 doesn’t include any clarifying language with respect to the term “functional safety level”, which is a term of art within industry, and carries a specific meaning regarding fault tolerance and measurements of reliability and/or risk reduction in a particular function or module) as discussed above.
	Furthermore, the Applicant’s specification does include “a higher functional safety level”, such as Automotive Safety Integrity Level B (ASIL-B) (paras. [0004], [0021-0025], [0031-0033]), which can be considered as at least a clarifying language/feature.
However, dependent claim 18 recites the clarifying language/feature, “wherein, the gatekeeper code module has a functional safety level of at least ASIL-B”, which has been met by a supporting/secondary reference Kim et al (2018/0208060 A1).
Kim et al teaches a vehicle control device/method comprising the automotive safety standard, such as ASIL-B, which is a criterion expressing a degree of lethality associated with an automotive system, and the automotive safety integrity standard, such as ISO 26262, in order to provide a certain level of reliability (para. [0068]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the vision system for a motor vehicle as taught by Camus to incorporate/combine Kim et al’s teaching as above so that the gatekeeper code module has the functional safety level of at least ASIL-B, in order to provide a certain level of reliability in detecting object and collision in the surrounding of the vehicle.
	In conclusion, the Examiner maintains the current rejection of pending claims at least in view of all of the rational/reasons as set forth above.

Claim Rejections - 35 USC § 102 
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5. 	Claims 1-3 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camus (2009/0195371 A1) as previously discussed in the last Office action as filed on 01/06/21.

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

7.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 4, 14, and 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Camus (2009/0195371 A1) as previously discussed in the last Office action as filed on 01/06/21.

9.	Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Camus (2009/0195371 A1) in view of Hilsebecher et al (2016/0335755 A1) as previously discussed in the last Office action as filed on 01/06/21.

10.	Claims 6-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Camus (2009/0195371 A1) in view of Kasao (5,850,475) as previously discussed in the last Office action as filed on 01/06/21.

11.	Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Camus (2009/0195371 A1) in view of Kim et al (2018/0208060 A1) as previously discussed in the last Office action as filed on 01/06/21.

Conclusion
12.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Erdem et al (2015/0210258 A1), Method for carrying out a safety function of a vehicle and system for carrying out the method.

13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

15.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/SHAWN S AN/Primary Examiner, Art Unit 2483